Citation Nr: 0806826	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-06 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for liver disease, 
claimed as secondary to service-connected PTSD, with alcohol 
dependence.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to June 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision rendered by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim for an increased 
rating for PTSD and service connection for liver disease, as 
secondary to service-connected PTSD, with alcohol dependence.  
The veteran filed a timely appeal of both issues.


FINDINGS OF FACT

1.  PTSD is manifested by no more than moderate occupational 
and social impairment due to subjectively reported symptoms 
including depression, anxiety, nervousness, sleep impairment 
and social isolation.

2.  In December 2007, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
appellant's representative requesting withdrawal of his 
appeal, as it pertains to the reopened claim of entitlement 
to service connection for liver disease, as secondary to 
service-connected PTSD, with alcohol dependence.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007). 

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of service connection for 
liver disease, as secondary to service-connected PTSD, with 
alcohol dependence have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2007).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The provisions of the VCAA have been fulfilled by information 
provided to the veteran in letters from the RO/AMC dated in 
March 2006 and November 2007.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

While there was substantial time between the initial claim 
and when notice of VCAA was initially provided to the veteran 
in March 2006, the issue was adjudicated by the RO following 
the issuance of the notice letter to the veteran, in a 
November 2007 rating action and Statement of the Case.  For 
the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  

With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained private medical records and provided a VA 
examination in November 2007.  The veteran did not report to 
an earlier VA examination that was scheduled to be held in 
September 2005.  The veteran has not identified any further 
evidence with respect to his claims, and the Board is 
similarly unaware of any such evidence. 

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008.  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the November 2007 VCAA 
letter was in full compliance with the requirements of 
Vazquez-Flores.  In this regard, this letter informed the 
veteran that he should submit medical or lay evidence 
demonstrating a worsening or increase in severity of his 
PTSD; and the effect that worsening has on his employment and 
daily life; and provided examples of the types of medical and 
lay evidence that he could submit.  This letter also included 
a discussion of the requirements for an increased evaluation 
pursuant to the applicable diagnostic criteria for the 
disability at issue.

Additionally, the disorder at issue is rated under a 
diagnostic code for which the criteria necessary for 
entitlement to a higher disability rating would be satisfied 
by the claimant demonstrating a noticeable worsening or 
increase in severity of the disability.  Thus no further 
analysis in that regard is necessary.  As indicated above, 
there has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with this claim 
would not cause any prejudice to the veteran.


Factual Background & Analysis

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which interfere 
with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
30
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events)

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or;
10
symptoms controlled by continuous medication

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2007).  In assessing the evidence of record, it is important 
to note that the GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is assigned where there are "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id. 

The veteran contends he is entitled to an increased 
disability rating for his service-connected PTSD, currently 
rated as 30 percent disabling.  The Board has considered his 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

In order to warrant the next highest disability evaluation, 
which is 50 percent, there must be evidence of symptoms such 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The report from the recent VA examination conducted in 
November 2007, shows that the veteran's PTSD symptoms do not 
more closely approximate those identified in the 50 percent 
rating criteria.  At the recent examination, the veteran 
reported that he had received psychiatric treatment in the 
past, but was not currently in treatment.  He denied a 
history of suicidal behavior or violence.  The veteran 
endorsed present symptoms of sporadic nightmares, 
hypervigilance, easy startle reflex, poor sleep, nervousness, 
depression, anxiety, and poor concentration.  These symptoms 
have been present for many years, without remission, and are 
moderate in nature.  The veteran also indicated that he last 
worked in 1997 due to difficulty walking.  He was, on the 
other hand, generally able to get along with his coworkers.  
The veteran reported that he mostly spends his time at home.  
He tries to read and watch television, and he talks to a few 
members in the housing building in which he lives.  He is 
generally able to take care of his activities of daily 
living.  

Upon mental status examination, the veteran was found to be 
cooperative, with a neutral mood.  His affect was blunted.  
Speech was normal.  There were no perceptual problems.  
Thought content and thought process were normal.  There was 
no suicidal or homicidal ideation.  The veteran was oriented 
as to time, place, and person.  Insight, judgment, and 
impulse control were fair.  The veteran's GAF score was 50.  
The examiner commented that the veteran appears to have a 
very poor (or limited) social network and is somewhat 
isolative.  The examiner also commented that the veteran's 
symptoms were of a moderate degree and his psychiatric 
problems do not prevent employment.  The veteran's claims 
file was reviewed at this examination.  

Based upon the examination report discussed supra, the Board 
finds that a disability rating in excess of 30 percent is not 
warranted.  In this regard, the veteran's cumulative symptoms 
do not more closely approximate those required for a 50 
percent disability evaluation.  The veteran does not 
demonstrate difficulty in speech or in understanding complex 
commands.  In addition, the veteran does not endorse symptoms 
of memory impairment or panic attacks.  While there is some 
evidence of impaired judgment and affect, and at least some 
difficulty establishing and maintaining effective social 
relationships (as the veteran was found to somewhat 
isolative), the Board notes that the veteran's affect was 
blunted- not flat and he does socialize with some of the 
tenants in his building.  

Specifically, the Board notes that the veteran's PTSD is 
primarily manifested with the symptom of social isolation.  
The veteran has also subjectively reported some depression, 
anxiety, sleep impairment, and difficulty concentrating.  
Such symptoms as these are indicative of PTSD of moderate 
severity and are associated with a disability evaluation of 
30 percent.

The Board notes that a GAF score of 50 is indicative of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  However, the evidence 
in this case, when considered overall, does not demonstrate 
the veteran is so severely impaired so as to meet the 
schedular criteria for a 50 percent rating.  In addition, the 
examiner VA examiner specifically opined that overall the 
severity of the veteran's PTSD was only of a moderate degree.  
The evidentiary record contains no additional evidence 
pertinent to this claim, either in the form of medical 
opinion or lay statements, including from the veteran, which 
demonstrates PTSD of a severe degree of impairment, at any 
time during the appeal period.  Therefore, based upon the 
cumulative evidence, the Board finds that the veteran is 
entitled to a 30 percent disability evaluation, and no 
higher, for his service- connected PTSD.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to PTSD that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


Service connection 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn his appeal as it relates to entitlement to 
service connection for the issue of liver disease as 
secondary to service-connected PTSD, with alcohol dependence.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration as it regards this issue.  
Accordingly, the Board does not have jurisdiction to review 
that issue and it is dismissed.


ORDER

An increased rating for post-traumatic stress disorder, 
currently rated as 30 percent disabling, is denied.

Entitlement to service connection for the issue of liver 
disease as secondary to service-connected PTSD, with alcohol 
dependence is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


